JENNINGS, J.
In support of their motion to dismiss this appeal for failure of appellant to file a transcript of the record within the prescribed time, respondents have presented the certificate of the county clerk as required by Rule VI of the Rules for the Supreme Court and District Courts of Appeal. The facts stated in the certificate are uncontradicted and it appears therefrom that notice of appeal was filed on March 5, 1934; that on the same date a written request for the preparation of a transcript was filed; that no transcript has been filed pursuant to section 953a of the Code of Civil Procedure or otherwise ■ that any proceedings in the trial court for the preparation of a transcript were terminated by order of court on June 15, 1934; that no bill of exceptions has been filed as provided in section 650 of the Code of Civil Procedure; that no additional time within which to prepare or serve a draft of a bill of exceptions has been allowed by the superior court or any judge thereof; that no proceedings for the preparation of a bill of exceptions or transcript are pending in the trial court; that the time within which to institute any such proceedings has expired. The motion of respondents should therefore be granted. (Union Trust Co. of San Diego v. Novotny, 125 Cal. App. 417 [13 Pac. (2d) 974]; Steffey v. Standard Stations, Inc., 131 Cal. App. 202 [20 Pac. (2d) 971]; Christensen v. Couey, 136 Cal. App. 268 [28 Pac. (2d) 689]; Hunter v. Paxton, 136 Cal. App. 332 [28 Pac. (2d) 1075].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.